Citation Nr: 1232161	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  08-18 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for arthritis of both knees.

2.  Entitlement to service connection for kidney stones.  

3.  Entitlement to service connection for a heart disorder (claimed as heart arrhythmia).


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel







INTRODUCTION

The Veteran had honorable active service from October 1995 to September 4, 2002.  The Veteran also served on active duty from September 5, 2002 to May 2005; however, this service is considered dishonorable service for VA purposes.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In July 2009, the appellant testified at a Travel Board hearing.  A transcript of that hearing has been associated with the claims file.  

In January 2010, the Board remanded these claims for further evidentiary development.  In February 2012, the Board again remanded the claims so that the Veteran could testify before a Veterans Law Judge, as the July 2009 Acting Veterans Law Judge who presided over that hearing had retired.  

The Board notes that the Veteran was scheduled for a Travel Board hearing for June 19, 2012.  The Veteran failed to appear for the scheduled hearing and no good cause was given for such failure to appeal. 38 C.F.R. § 20.702(d).  The case has now been returned to the Board for further appellate action.  

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issue of entitlement to service connection for a heart disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  Arthritis of the knees was not shown during the Veteran's honorable period of service, and there is no competent evidence showing the current existence of arthritis.

2.  A kidney disorder was not shown during the Veteran's honorable period of service, and there is no competent evidence showing the current existence of a kidney stones or caliectasis. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for arthritis of both knees have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for establishing service connection for a kidney disorder have not been met.  §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in a November 2006 letter, issued prior to the rating decision on appeal, VA provided notice to the Veteran regarding what information and evidence is needed to substantiate her claims for service connection, to include what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also informed the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file includes the available service treatment records, post-service treatment records, VA medical records, and the transcript from the Veteran's July 2009 Board hearing.

This matter was before the Board in January 2010, when the case was remanded to request any outstanding private and/or VA treatment records, and to obtain additional service treatment records from the David Grant Medical Center.  In accordance with the mandates of the January 2010 Remand, the RO/AMC issued a letter to the Veteran in January 2010 requesting information concerning relevant treatment.  The RO/AMC contacted the Records Management Center (RMC) in January 2010 concerning service treatment records, and such records were also requested from the National Personnel Records Center (NPRC).  In January 2010, the RO/AMC was informed that service treatment records were not found in the RMC.  In an August 2010 report, the NPRC noted that searches of the additional service treatment records were conducted but no records were found for the Veteran.  VA informed the Veteran on October 14, 2010 that her service treatment records were unavailable and the Veteran was requested to provide additional records in support of her claim.  A formal finding of unavailability was issued in October 2010.  The Board finds that the RO has properly acted within the mandates of the duty to assist under 38 C.F.R. § 3.159 (2011), and that further attempts to obtain additional records would be futile.

All of the actions previously sought by the Board through its prior development request have been, where possible, completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Following remand and development, a supplemental statement of the case (SSOC) was issued in October 2011, which continued the previous denial. 

The Board notes that the Veteran has not been afforded VA examinations to determine the nature and etiology of her claimed knee and kidney disorders.  However, a VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service-connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, there is no competent and credible evidence of the claimed disorders during her honorable period of service, and no competent evidence showing the current existence of the claimed disorders. 

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999). 

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and certain disorders, to include arthritis and calculi of the kidney, becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars listed in 38 C.F.R. § 3.12(d).  Acceptance of an undesirable discharge to escape trial by general court-martial is considered to have been issued under dishonorable conditions and is a bar to VA compensation benefits (but not to benefits under Chapter 17 of Title 38).  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12.  Notably, the Veteran is shown to have periods of service between October 1995 and September 4, 2002 and between September 5, 2002 and May 19, 2005.  The Veteran's second discharge is shown to be under other than honorable conditions and this period of service and compensation cannot be paid for any disorder incurred or aggravated during that period of service. 

As noted above, some of the Veteran's service treatment records are unavailable.  In situations such as this, where some of the Veteran's service treatment records are unavailable, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit- of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  


Arthritis of the Knees

The Veteran claims that she was diagnosed with arthritis of the knees during active duty and therefore, service connection for such disorder should be granted.
 
As noted above, some of the Veteran's service treatment records could not be obtained.  The record on appeal does include her September 1995 entrance examination and various treatment records dating from 1998 through 2004.  

Review of the available service treatment records reveals no complaints or findings of knee pain during her period of honorable service ending September 4, 2002.  

An August 2003 service treatment record noted that the Veteran had complained of right knee pain following a motor vehicle accident.  X-rays at that time demonstrated a normal right knee.  In April 2004, the Veteran reported having knee problems for one year.  An x-ray was ordered to determine whether the Veteran had patella femoral syndrome versus chondromalacia or osteoarthritis.  Bilateral knee 
x-rays revealed findings consistent with normal growth arrest lines and no evidence of fracture, effusion or significant degenerative changes.  The impression was normal bilateral knees.  An addendum noted that review of the images demonstrated that there appears to be some mild narrowing of the medial joint space, but that the films were not obtained with weight bearing and the finding may be artifactual.  No additional diagnosis was provided.

VA treatment records following service dating from August 2006 to October 2011 show no complaints or findings concerning knee pain or arthritis.  

During her June 2009 Board hearing, the Veteran stated that she had been diagnosed with arthritis in both knees during active duty.  Although she initially stated, in response to questioning, that the treatment occurred during her first period of service, she clarified that she really did not know the date and was unsure during which period of service the treatment occurred. 

In order to establish service connection, the evidence must demonstrate an 
in-service disease or injury, a present disorder, and a link between the two.  Here, the evidence of record demonstrates the first knee complaint occurred in August 2003, after the Veteran's period of honorable service, and only pertained to the right knee.  When seen in April 2004, she noted knee pain of one year's duration, which again places the onset date during the Veteran's other than honorable service.  Moreover, the Board noted that the April 2004 x-ray report and addendum do not diagnose degenerative joint disease or arthritis.

Additionally, the post service medical evidence does not reflect treatment for knee complaints nor reveal a diagnosis of knee arthritis.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

To the extent the Veteran contends that she has bilateral knee arthritis, as a lay person, the Veteran has not shown that she has specialized training sufficient to render such a diagnosis, as such requires medical testing and expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Accordingly, her opinion that she suffers from such a disorder is not competent medical evidence.  

In this case, the preponderance of the evidence is against the claim.  The Veteran does not contend that her claimed knee disability is due to an injury during her honorable period of service; rather, she simply argues that she was treated in service for knee arthritis and such should therefore be service connected.  However, she was unsure of which period of service during which she received treatment, and the service treatment records reflect such treatment occurred during her other than honorable period of service.  Moreover, current treatment records, spanning from 2006 through 2011 reveal no complaints or findings of arthritis in the knees.  Accordingly, as there is no competent evidence of any chronic knee disability or injury during the honorable period of service and no competent evidence of a current disability, the preponderance of the evidence is against the claim and service connection is denied. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Kidney Stones

The Veteran asserts that she was diagnosed with kidney stones during active duty.

Review of the available service treatment records reveals no complaints or findings of kidney problems during her period of honorable service ending September 4, 2002.  

An October 2002 service treatment record noted that the Veteran reported right upper quadrant tenderness.  An ultrasound found mild pelvicaliectasis of the right kidney with no hydronephrosis.  

During her June 2009 Board hearing, the Veteran stated that she had been diagnosed with kidney stones during active duty.  Although she initially stated, in response to questioning, that the treatment occurred during her first period of service, she clarified that she really did not know the date and was unsure what period of service the treatment occurred.  She further testified that she had been told she had kidney stones and believed they were still present.  She indicated that to her knowledge, they had not passed yet.

VA treatment records following service dating from August 2006 to October 2011 show no complaints or findings concerning kidney stones or caliectasis.  

Initially, the Board notes that it is unclear that the October 2002 CT scan actually showed kidney stones.  What the report diagnosed was caliectasis, which is dilation of a renal calyx.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 276, 1260 (31st ed. 2007).  However, the report was silent for a finding of a renal calculus, nor was nephrolithiasis noted.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 96 (2010) (noting nephrolithiasis is defined by DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 276, 1260 (31st ed. 2007) as the formation of renal calculi, or kidney stones).  

Regardless, the records do not reflect that the Veteran was diagnosed with kidney stones or pelvicaliectasis during her honorable period of service.  Rather, she was first diagnosed during her other than honorable period of service.  Moreover, the Veteran's post-service treatment records are silent for any complaints or findings of a kidney disorder.  As noted above, a clinical demonstration of a current disability is prerequisite for service connection and there can be no valid claim for service connection in the absence of proof of a present disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board is cognizant of the Veteran's testimony that she was seen for kidney stones in service and that she believes she still has such.  However, as a lay person, she is not competent to diagnose a kidney disorder, as such requires medical testing and expertise to determine.  See Jandreau, supra.  Accordingly, her opinion that she suffers from such a disorder is not competent medical evidence.  
 
In this case, the preponderance of the evidence is against the claim.  The Veteran does not contend that her claimed kidney disability is due to an injury or disease during her honorable period of service; rather, she simply argues that she was seen in service for kidney stones and such should therefore be service connected.  However, she was unsure of which period of service during which she received treatment, and the service treatment records reflect such treatment occurred during her other than honorable period of service.  Moreover, current treatment records spanning from 2006 through 2011 reveal no complaints or findings of kidney stones or kidney problems.  Accordingly, as there is no evidence of any kidney disorder during the honorable period of service and no competent evidence of a current disability, the preponderance of the evidence is against the claim and service connection is denied. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 


ORDER

Entitlement to service connection for arthritis of both knees is denied.

Entitlement to service connection for kidney stones is denied.  


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claim for entitlement to service connection for a heart disorder.

Treatment records from the Veteran's honorable period of active duty include a March 2002 treatment record which notes that the Veteran reported shortness of breath and heart palpitations.  It was noted that the Veteran left the David Grant Memorial Hospital without receiving treatment or examination.

Historically, post-service treatment records also suggest cardiac symptoms, however, the record does not clearly provide a diagnosis and the Veteran's symptoms are shown to be attributed to multiple causes to include muscle strain and anxiety.  

VA treatment records demonstrate the Veteran's complaints of heart arrhythmia in August 2006.  A November 2006 emergency treatment record reveals the Veteran's reports of sharp pain in her chest; a history of palpitations was noted.  The treatment report stated that no evidence of acute cardiac ischemia was found on laboratory testing.  It was noted that the likely explanation for pain was musculoskeletal secondary to working out the day prior.  

A September 2010 VA emergency department note reported that the Veteran complained of chest pain.  It was noted that the Veteran had had similar episodes in the past which were attributed to anxiety.  A December 2010 VA treatment report noted that the Veteran had a Holter Monitor for 21 days of which 18 hours of testing was readable, wherein the Veteran had six episodes of sinus tachycardia, totaling 30 minutes.  

In this case, the evidence of record indicates that the Veteran may have a present heart disorder which could be related to her honorable service; however, a medical opinion should be obtained before the Board may make a decision as to whether service connection is established.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006; Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Thus, the RO/AMC should afford the Veteran a VA examination in order to determine whether she presently has a heart disorder and if so, whether such is related to her honorable period of service between October 1995 and September 4, 2002.  

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.

Relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records from the VA Medical Center in West Haven, Connecticut, dating since March 2011. 

2.  Schedule the Veteran for a VA heart examination to determine the nature of any heart disability found.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for any cardiac disabilities identified.  Additionally, the examiner should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent probability) that any current cardiac disabilities arose during the Veteran's honorable period of service from October 1995 to September 4, 2002, or is otherwise related to that honorable period of service.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.


3.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, she should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


